Citation Nr: 0908516	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that denied service connection 
for bilateral hearing loss.  In August 2008, the Veteran 
testified before the undersigned Veteran's Law Judge at a 
hearing held at the Huntington, West Virginia RO.  This case 
was previously before the Board in October 2008 and was 
remanded for further development.


FINDING OF FACT

1.  The Veteran's bilateral hearing loss existed prior to 
service and was not aggravated by service.

2.  To the extent that right ear hearing loss may not have 
preexisted service, no part of the current right ear hearing 
loss was incurred in the veteran's service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 and 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in June 2004; a rating 
decision in September 2004; a statement of the case in April 
2005; and supplemental statements of the case in September 
2005, April 2006, and August 2006.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The veteran contends that he had bilateral hearing loss when 
he entered service that was aggravated by noise trauma he 
experienced in-service.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If a veteran has a preexisting disorder 
prior to service that is noted upon service entry, he cannot 
bring a claim for "incurrence" service connection for that 
disorder, but may only bring a claim for service connected 
"aggravation" of that disorder.  Jensen v. Brown, 19 F.3d 
1413 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466 
(1995) (If a disability is found to have preexisted service, 
then service connection may be predicated only upon a finding 
of aggravation during service). 

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  The presumption of soundness attaches only 
where there has been an induction examination that did not 
detect or note the disability that the veteran later 
complains about.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
The regulations expressly provide that the term "noted" 
signifies only such conditions as are recorded in examination 
reports.  A history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2008).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b) (2008).

For VA compensation and pension purposes, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Bilateral defective hearing was noted on the veteran's 
February 1965 entrance examination.  At that time, his 
puretone thresholds in decibels were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
20
15
15
15
20
Left Ear
20
25
25
40
50

The Board notes that upon entrance into service, the 
veteran's hearing loss in the left ear met VA criteria for 
consideration as a disability.  However, the hearing loss in 
the right ear did not meet VA criteria for consideration as a 
disability.  38 C.F.R. § 3.385 (2008).  Therefore, the main 
question before the Board is whether the evidence of record 
prior to, during, and subsequent to service shows that his 
hearing loss increased in severity during service because 
defective hearing was noted at entrance, acceptance, and 
enrollment to service.  However, in the interest of fairness 
to the veteran the Board will also examine whether right ear 
hearing loss may have been incurred during service because 
despite the diagnosis of bilateral defective hearing at 
entrance to service, the right ear findings did not meet the 
criteria of 38 C.F.R. § 3.385 to be considered a disability 
for VA purposes.

The veteran's service medical records are negative for 
complaints of or treatment for hearing loss.  Yet, bilateral 
high frequency hearing loss was diagnosed on the veteran's 
August 1968 separation examination.  His puretone thresholds 
in decibels at that time were:  

Hertz
500
1000
2000
3000
4000
Right Ear
15
15
10
20
20
Left Ear
-5
-5
0
30
50

The Board notes that the veteran's right ear findings did not 
meet the criteria of 38 C.F.R. § 3.385 at the time of his 
separation.

The first post-service record showing complaints of or 
treatment for hearing loss does not occur until April 2004, 
approximately 36 years after the Veteran's separation from 
service.  An April 2004 VA audiological assessment found that 
the veteran's puretone thresholds in decibels were:  

Hertz
500
1000
2000
3000
4000
Right Ear
55
55
65
70
75
Left Ear
60
60
85
90
90

Word recognition was 64 percent in the right ear and 12 
percent in the left ear.  He was issued hearing aids.  The 
veteran reported that he had hearing loss when he enlisted 
that was not bad enough to keep him out of the service.  He 
stated that he was exposed to aircraft noise during his 
period of active duty.  He stated that after leaving the 
military, he worked at a paper mill factory for 37 years.  He 
stated that he routinely wore protective hearing devices 
around the paper processing machinery.  

In a February 2005 VA audiological assessment, the veteran's 
puretone thresholds in decibels were:  

Hertz
500
1000
2000
3000
4000
Right Ear
60
65
65
70
75
Left Ear
65
65
90
90
95

Word recognition was 60 percent in the right ear and 20 
percent in the left ear.  The examiner noted that the veteran 
had been seen in April 2004 and found to have moderate 
sloping to severe sensorineural hearing loss with fair to 
poor word recognition in the right ear, and a moderately 
severe sloping to profound sensorineural hearing loss with 
extremely poor word recognition in the left ear.  He had been 
fitted with hearing aids.  He did not wear the hearing aids 
when working in high noise areas at work.  He was issued an 
assistive device for television listening.

In a February 2006 VA audiological assessment, the veteran's 
puretone thresholds in decibels were:  

Hertz
500
1000
2000
3000
4000
Right Ear
70
70
70
70
75
Left Ear
75
70
90
90
95

Word recognition was 68 percent in the right ear and 44 
percent in the left ear.  

The Veteran underwent a VA audiological examination in 
November 2008.  He reported that he began noticing hearing 
difficulty in 1969 that gradually worsened over the years.  
He denied any previous otologic surgery, ear disease, or any 
otalgia or otorrhea from either ear.  His puretone 
thresholds, in decibels, were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
70
65
70
65
65
Left Ear
70
70
90
90
90

Speech audiometry reveled speech recognition ability of 56 
percent in the right ear and 24 percent in the left ear.  The 
veteran was diagnosed with severe to profound bilateral 
sensorineural hearing loss.  

After examining the Veteran and reviewing his service and 
post-service VA records, the November 2008 examiner opined 
that the veteran's pre-existing bilateral hearing loss was 
not aggravated or permanently worsened as a result of the 
veteran's service.  The examiner based the opinion on the 
fact that there was no significant change in hearing 
thresholds when comparing the enlistment physical and the 
separation physical audiometric thresholds.  The examiner 
further opined that no portion of the veteran's current 
bilateral hearing loss was due to or the result of his 
service or any exposure to acoustic trauma in service.  The 
rationale was that there was no significant change in hearing 
thresholds when comparing the enlistment and separation 
physicals.

The Board acknowledges the testimony of the Veteran and his 
wife.  However, as laypersons without the appropriate medical 
training and expertise, they are not competent to render an 
opinion on incurrence or aggravation of hearing loss.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the Board finds that clear and unmistakable evidence 
establishes that the Veteran's hearing loss predated service 
because it was noted on entry to service.  In addition, the 
preponderance of the evidence indicates that the veteran's 
preexisting bilateral hearing loss did not undergo any 
increase in disability during his service and thus, was not 
aggravated therein.  The November 2008 VA examiner's opinion 
found no significant change between the findings at the 
entrance and separation physicals and that the preexisting 
hearing loss was not aggravated during service.  The record 
does not contain any contrary medical opinions.

In the event that the veteran's right ear hearing loss could 
be found to not have preexisted service because it did not 
meet the criteria of 38 C.F.R. § 3.385 at that time, the 
Board finds that the claim for service connection still 
fails.  Although diagnosed with hearing loss at separation 
from service, the veteran's right ear hearing did not meet 
the criteria of 38 C.F.R. § 3.385 at that time to be 
considered a disability.  Hearing loss was first shown by the 
evidence of record in April 2004, approximately 36 years 
following the veteran's separation from service.  The 
November 2008 VA examiner found that no part of the veteran's 
current hearing loss was due to his service or exposure to 
acoustic trauma therein.  The record does not contain any 
contrary medical opinions.  Thus, while the veteran was 
diagnosed with bilateral defective hearing at entrance to 
service and bilateral hearing loss at separation from 
service, the findings at neither examination met the criteria 
for any right ear hearing loss to be considered a disability 
for VA purposes despite those diagnoses..  The first evidence 
of right ear hearing loss that constituted a disability for 
VA purposes was approximately 36 years following the 
veteran's service and the right ear hearing loss was not 
shown to be due to service or any acoustic trauma in service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


